Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIRTH et al (US 2019/0327663 A1) hereinafter as WIRTH in view of Doshi et al (USP 8520680 B1) hereinafter as Doshi, further in view of Deenoo (US 20190174554 A1) hereinafter as Deenoo.
Regarding claim(s) 1,10 and 19, WIRTH discloses a computer-implemented method, comprising:
 identifying a communication network in a plurality of communication networks of a wireless communications system (See Fig(s). 1, 2, RAN communication networks 114-1, 114-2, etc within block 100,and connection to other networks via core network 102, See ¶ 4), each communication network in the plurality of communication networks having one or more communication components logically isolated from one or more communication components of another communication network in the plurality of communication networks (See Fig(s). 2, See ¶ 31,  An embodiment may have a base station for a wireless communication network having a plurality of logical radio access networks, wherein: the base station is configured to communicate with a plurality of users to be served by the base station for accessing one or more of the logical radio access networks that isolates from other networks); 
selecting the identified communication network for transmission of data associated with a user device (See Fig(s). 2, 4); and transmitting, using the identified communication network, data associated with the user device (See Fig(s). 4, See ¶ 7).
the identified communication network is selected based on determining at least one of the following: at least one or more communication components of the identified communication network are common to at least one or more communication components of another communication network in the plurality of communication networks, at least one or more communication components of the identified communication network are logically isolated from at least one or more communication components of another communication network in the plurality of communication networks (See Fig(s). 2, See ¶ 31,  An embodiment may have a base station for a wireless communication network having a plurality of logical radio access networks, wherein: the base station is configured to communicate with a plurality of users to be served by the base station for accessing one or more of the logical radio access networks that isolates from other networks), and any combination thereof,
  WIRTH does not fully disclose communication components logically isolated from one or more communication components of another communication networks.
Doshi discloses communication components logically isolated from one or more communication components of another communication networks (See Fig(s). 1, col 2 lines 35-60). Logical isolation of communication components within a network provides for improved address learning by devices that perform services across bridging networks.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Doshi within WIRTH, so as to enhance overall network performance across multiple communication networks.
Both Wirth and Doshi fail to disclose wherein the at least one or more common communication components and the at least one or more logically isolated components are determined in accordance with one or more public land mobile networks.
Deenoo discloses wherein the at least one or more common communication components and the at least one or more logically isolated components are determined in accordance with one or more public land mobile networks (See ¶ 198 A radio access network (RAN) slice may include (e.g. one or more, or all) radio access network functions and/or transport network functions and/or resources, e.g., radio resources and/or backhaul/fronthaul resources along with core network functions/resources that may be used and/or required to provide end-to-end services to a user. A PLMN may consist of one or more network slices…See ¶ 242 Logical grouping of functions may enable different components and/or functions of a system to be isolated from each other. Isolation may (e.g. further) enable components and/or functions to be controlled, configured, modified and/or operated separately from each other. ) Thus, PLMN isolation enables components and/or functions to be controlled, configured, modified and/or operated separately from each other. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Deenoo within Wirth, so as to enhance overall network performance by enabling components and/or functions to be controlled, configured, modified and/or operated separately from each other within a given network.
 
Regarding claim(s) 2,11 and 20, Doshi discloses determining, based on the identified communication network, at least one communication component of the communication network for isolation (See ¶ col 2 lines 25-67, routing components as an example). Reasons for combining same as claim 1.  
Regarding claim(s) 3,12 and 21, WIRTH discloses wherein the plurality of communications networks include at least one of the following: a multi-operator radio access network, a multi- operator core network, a radio access network (See Fig(s). 1, 2, RAN communication networks 114-1, 114-2, etc within block 100,and connection to other networks via core network 102, See ¶ 4), a virtual radio access network, a core network, and any combination thereof.  
Regarding claim(s) 4,13 and 22, WIRTH discloses selecting one or more distributed units for transmission of data based on at least one of the following: one or more 5296874736v.1E-filedAtty. Dkt. No.: 046190-557F01US Date of Submission: February 20, 2020component carriers, one or more bandwidth parts (See ¶ 7, ..data transmission, a physical resource grid may be used. The physical resource grid may comprise a set of resource elements to which various physical channels and physical signals are mapped , See ¶ 66…Dependent on such services, the subsystem may be further differentiated into bandwidth classes, and for different service qualities respective bandwidth may be assigned so that the different service qualities may be prioritized), one or more physical resource block ranges, and any combination thereof.  
Regarding claim(s) 5,14 and 23, WIRTH discloses wherein at least one of the identifying, the selecting and the transmitting is performed by a base station (See Fig(s). 1-2, 7).  
Regarding claim(s) 6,15 and 24, WIRTH discloses wherein the base station includes at least one of the following communication components: one or more remote radio units, one or more centralized units, one or more distributed units, one or more control plane portions of the one or more centralized units, one or more user plane portions of the one or more centralized units (See Fig(s). 7b), one or more access and mobility functions, one or more user plane functions, and one or more session management functions.

Allowable Subject Matter
Claims 7-9,16-18 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-15 and 19-24  have been considered but are moot based on new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411